Citation Nr: 0115467	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-14 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment of or reimbursement for expenses in 
connection with hospitalization at Montgomery Hospital and 
Medical Center from October 3 through 4, 1999; transportation 
to the hospital on October 3, 1999, by the West Norriton 
Ambulance Squad; and radiological services provided by the 
Fornance Physician Service, Inc. during this hospitalization 
and on September 29, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from January 1952 to January 
1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs Medical Center (VAMC) in Philadelphia, Pennsylvania, 
which denied the payment of or reimbursement for expenses 
incurred in connection with a period of hospitalization at 
the Montgomery Hospital and Medical Center from March 3 
through 4, 1999, including ambulance service to the hospital.  
The radiological services provided by the Fornance Physician 
Services, Inc., during this hospitalization also included an 
amount for services rendered on September 29, 1999.  Under 
the circumstances, the Board has classified the issue as 
shown on the first page of this decision.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duties 
to notify and to assist a veteran in the development of a 
claim.  In this case, there is exist additional duties on the 
part of the VA to notify and to assist the veteran in the 
development of his claim for payment of or reimbursement for 
medical expenses in connection with hospitalization from 
October 3 through 4, 1999, including radiological services on 
September 29. 1999.

The agency of original jurisdiction should advise the veteran 
of the information needed to substantiate his claim.  Also, 
the agency of original jurisdiction should assist the veteran 
in obtaining any relevant information, medical evidence, or 
lay evidence, and should ask the veteran to clarify the 
reason for the radiological services rendered on September 
29, 1999.

Since the March 2000 VAMC decision (that denied payment of or 
reimbursement for expenses incurred in connection with 
hospitalization at the Montgomery Hospital and Medical Center 
from March 3 through 4, 1999, including ambulance service to 
the hospital), the local Regional Office, in a May 2000 
rating decision, granted the veteran's claim for a total 
rating for compensation purposes based on individual 
unemployability.  Since the veteran now has a total 
disability rating for his service-connected disabilities, the 
agency of original jurisdiction should review the veteran's 
claim for payment of or reimbursement of medical expenses 
under the current facts in the veteran's case.

Additionally, the veteran alleges that his hospitalization at 
the Montgomery Hospital and Medical Center from October 3 
through 4, 1999, was for treatment of a medical emergency.  
There is no medical opinion in the record on appeal to refute 
or affirm this statement.


In view of the above, the case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the veteran to 
clarify the reason for the radiological 
services on September 29, 1999.

2.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the AOJ should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The veteran's claims folder should 
referred to and reviewed by a physician 
at the VA Medical Center in Philadelphia, 
Pennsylvania.  The physician should then 
prepare a medical opinion as to whether 
the veteran's condition on October 3, 
1999, was of such severity that it 
qualified as medical emergency of such 
nature that delay would have been 
hazardous to life or health.  The 
physician should support his or her 
opinion by discussing medical principles 
as applied to specific medical evidence 
in the veteran's case.

4.  After the medical opinion has been 
added to the record, the AOJ should 
review the veteran's claim.  If a medical 
emergency existed, it should be noted 
whether VA or Federal medical facilities 
were feasibly available to the veteran 
under the circumstances in this case for 
treatment of his condition on October 3, 
1999.  This conclusion should be 
supported by reasons and bases, including 
the distances between the veteran's home 
and the Montgomery Hospital and Medical 
Center and the nearest VA hospital that 
could have accommodated him on October 3, 
1999.

5.  If the AOJ continues to deny the 
veteran's claim, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the Regional Offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



